DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 2 of claim 8 requires the integrating member to have electrical insulation performance, however, the manner in which the term "electrical insulation performance" limits the claim is unclear.  All materials have an electrical insulation property, to at least an extent, and the claim does not specify a degree of electrical insulation or conductivity, therefore, the limitation requiring an electrical insulation performance renders the claim unclear.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 3 of claim 10 requires a bolt shape for one or each of the higher-temperature side heat conductor and the lower-temperature side heat conductor, however, the limitation "bolt shape" is unclear because a bolt has various structural characteristics and has differing shapes dependent on the specific location of the bolt.  For example, the bottom of the bolt has a different shape than the side and top of the bolt.  Therefore, the manner in which the limitation "bolt shape" limits the structure of the higher-temperature side heat conductor and/or the lower-temperature side heat conductor is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi et al. (US 2010/0258156) in view of Kurihara et al. (US 2012/0211044).
	Regarding claim 7, Inatomi discloses a thermoelectric power generation apparatus comprising: a higher-temperature side heat conductor ([0034] L2-3; high temperature member 3); a lower-temperature side heat conductor disposed at a distance from the higher-temperature side heat conductor ([0034] L7; low temperature member 4); a thermoelectric power generation module ([0034] L5; thermoelectric module 2); a heat insulating member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor, the heat insulating member accommodating the thermoelectric power generation module ([0050] L1-2; heat insulating material 14); and an integrating member provided separately from the heat insulating member ([0040] L1-3; tie rod 5c), the higher-temperature side heat conductor and the lower-temperature side heat conductor being integrated with each other by the integrating member with the heat insulating member interposed therebetween (Figure 1 - 5c; 14 in relation to 3 and 4).
	Inatomi does not explicitly disclose the thermoelectric power generation module including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor.
	Kurihara discloses a thermoelectric power generation apparatus (Figure 3B) and further discloses the thermoelectric power generation module includes a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor (14 and 15 in Figure 3B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include higher-temperature side and lower-temperature side electrodes in thermal contact with the higher-temperature side and lower-temperature side heat conductors of Inatomi, respectively, as disclosed by Kurihara, because as evidenced by Kurihara, the use of a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor in the thermoelectric power generation apparatus of Inatomi based on the teaching of Kurihara.
	Regarding claim 8, modified Inatomi discloses all the claim limitations as set forth above. Modified Inatomi further discloses the integrating member has electrical insulation performance (Inatomi - [0040] L1-3; tie rod 5c; it is noted that the claim does not specify a degree of electrical insulation or electrical conductivity for the integrating member, and the tie rod 5c necessarily has an electrical insulation property, at least to an extent, and therefore, is considered to satisfy the limitation as claimed).
	Regarding claim 9, modified Inatomi discloses all the claim limitations as set forth above. Modified Inatomi further discloses the integrating member includes a bolt configured to fasten the higher-temperature side heat conductor and the lower-temperature side heat conductor so as to be integrated with each other (Inatomi - [0040] L1-3; tie rod 5c; shown in Fig. 1).
	Regarding claim 10, modified Inatomi discloses all the claim limitations as set forth above. Modified Inatomi discloses the lower-temperature side heat conductor has a bolt shape (Inatomi - [0034] L7; low temperature member 4; 4 in Figure 2 depicts beveled sides).
	Regarding claim 11, modified Inatomi discloses all the claim limitations as set forth above. Modified Inatomi further discloses a substrate disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor (Inatomi - [0060] L4; heat transfer sheet).
	Regarding claim 12, modified Inatomi discloses all the claim limitations as set forth above. Modified Inatomi further discloses a sealing resin for partially sealing the substrate (Inatomi - [0060] L7-9; ceramic-based adhesive and putty; it is noted that the disclosed paint, such as ceramic-based adhesive and putty, partially seals the disclosed substrate).
	Regarding claim 13, modified Inatomi discloses all the claim limitations as set forth above.  Modified Inatomi further discloses a heat conducting member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor, the heat conducting member being in contact with the higher-temperature side heat conductor and also in contact with the thermoelectric power generation module (Inatomi - [0060] L1-4; heat transfer sheet; it is noted that the term "in contact" does not require direct physical contact or the absence of intermediate components).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726